July 12, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SHARON VERNON, Appellant

NO. 14-16-00356-CV                          V.

                        MARISOL PADILLA, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 14, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sharon Vernon.

      We further order this decision certified below for observance.